        Case 1:20-cr-00369-LGS Document 61 Filed 03/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
                                    :
UNITED STATES OF AMERICA            :
                                    :             ORDER
          - v. -                    :
                                    :             20 Cr. 369 (LGS)
JOSE CESPEDES,                      :
                                    :
                 Defendant.         :
                                    :
- - - - - - - - - - - - - - - - - - x

       WHEREAS, defendant JOSE CESPEDES requests to enter a guilty

plea before Magistrate Judge;

       WHEREAS the ongoing COVID-19 pandemic necessitates that the

proceeding take place remotely;

       WHEREAS the Court understands that the Magistrate Judge on

duty   shall   hear   the   defendant’s    plea   by   telephone    because

videoconferencing is not reasonably available;

       WHEREAS the CARES Act and findings made by the Judicial

Conference of the United States and Chief Judge Colleen McMahon of

the Southern District of New York allow for guilty pleas to be

taken by phone or video, subject to certain findings made by the

District Judge;
         Case 1:20-cr-00369-LGS Document 61 Filed 03/10/21 Page 2 of 2



     THE    COURT   HEREBY   FINDS,   that   because    the   defendant   has

consented to proceeding remotely, and because delaying the plea

will not be in the interest of efficiency or in the interest of

the defendant who wishes to enter a plea agreement with the

Government, the plea cannot be further delayed without serious

harm to the interests of justice.

     SO ORDERED.

Dated:     New York, New York
           March 10, 2021




                                      2
